Citation Nr: 9915924	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-51 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to an increased rating for partial paralysis 
of the left leg deep and superficial peroneal nerves, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left leg involving injury to Muscle 
Groups XI and XII, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with alcoholism, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 RO decision which denied the 
veteran's claims for increased ratings for partial paralysis 
of the left leg deep and superficial peroneal nerves (rated 
20 percent), residuals of a shrapnel wound of the left leg, 
including injury to Muscle Groups XI and XII (rated 30 
percent), and PTSD with alcoholism (rated 50 percent).  This 
matter also arises from a March 1997 RO decision which denied 
the veteran's claim for service connection for peripheral 
neuropathy.  In December 1998, the veteran canceled a 
previously requested Travel Board hearing.

The main body of the present Board decision concerns the 
veteran's claims for increased ratings for partial paralysis 
of the left leg deep and superficial peroneal nerves, and 
residuals of a shrapnel wound of the left leg involving 
injury to Muscle Groups XI and XII.  His claim for service 
connection for peripheral neuropathy and his claim for an 
increased rating for PTSD with alcoholism are addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's paralysis of the left leg deep and 
superficial peroneal nerves is partial or incomplete and no 
more than severe in degree.

2.  The veteran's residuals of a shrapnel wound of the left 
leg involving injury to Muscle Groups XI and XII are no more 
than severe in degree. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
partial paralysis of the left leg deep and superficial 
peroneal nerves have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Codes 8522, 8523 (1998). 

2.  The criteria for a rating in excess of 30 percent for 
residuals of a shrapnel wound of the left leg involving 
injury to Muscle Groups XI and XII have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Codes 5311, 
5312 (1997 and 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1967 to 
September 1969.

A review of the veteran's service medical records shows that 
in April 1968 he sustained wounds to the lateral aspect of 
the left lower leg from a land mine explosion.  He underwent 
initial debridement followed by a delayed primary closure.  
Records dated in August 1968 reflect that as a result of his 
left leg injury, he developed partial palsy of the common 
peroneal nerve and possibly of the superficial peroneal nerve 
branches.  He also developed increasing pain along the lower 
lateral anterior aspect of the left leg and reported having 
some difficulty controlling his left ankle.  On objective 
examination, it was noted he had a well-healed scar which was 
located on the lateral aspect of the proximal leg, beginning 
at the head of the fibula.  He had two wire sutures which 
were still imbedded in his wound.  He had a positive Tinel 
sign which radiated to the lower anterolateral leg just at 
the lower part of the scar.  He had some mild tenderness to 
palpation of the scar.  His motor function of the anterior 
tibial muscles seemed to be intact.  He had weakness of the 
extensor digitorum muscle and almost no function of the 
extensor hallucis longus muscle.  He had marked impairment of 
eversion of the foot.  He had sensory losses over the 
anterolateral aspect of the leg beginning about the middle 
third of the leg extending down over the dorsum of the foot 
to the base of the great toe; and such loss was in the region 
of the superficial peroneal nerve.  The sensory function of 
the deep peroneal nerve at the base of the great toe, the 
medial aspect of the great toe, and lateral aspect of the 
second toe was intact.  X-rays showed several scattered 
metallic fragments around the anterolateral aspect of the 
proximal leg, and the fragments ranged in size from 1 
millimeter to 1 centimeter in diameter.  The clinical 
impressions included hypesthesia in the area of the 
superficial peroneal nerve distribution, loss of function of 
the extensor hallucis proprius muscle (possibly due to the 
injury of the deep peroneal nerve), and loss of function of 
the peroneus longus and brevis muscles (probably due to 
superficial peroneal nerve palsy).  Later service medical 
records show that he complained of left leg pain and show a 
diagnosis of traumatic superficial and deep peroneal nerve 
palsy of the left leg.  

On separation examination, in September 1969, it was noted 
that the veteran had been wounded in the left leg and had 
some residual aching.  On an associated medical history form, 
the veteran reported a history of leg cramps and foot 
trouble. 

In January 1970, the veteran was examined for VA compensation 
purposes and complained that his left leg condition had 
worsened.  He said his symptoms included cramps, pain, and 
stiffness of the left leg.  He also said he had loss of 
strength of the foot and ankle.  Following an examination, 
the diagnoses included penetrating shell fragment wounds of 
the anterolateral surface of the left lower leg, limitation 
of function of the left extensor hallucis muscle, hypesthesia 
involving the left superficial peroneal nerve distribution, 
limitation of function of the peroneus longus and brevis 
muscles (probably due to a superficial peroneal nerve 
injury), an injury of the deep peroneal nerve (secondary to 
shell fragment wounds), and drop foot (secondary to shell 
fragment wounds and injury to the deep peroneal nerve). 

By a February 1970 RO decision, service connection was 
granted for partial paralysis of the left deep and 
superficial peroneal nerve (rated 20 percent disabling), and 
for residuals of a fragment wound of the left leg involving 
injury to Muscle Groups XI and XII (rated 30 percent 
disabling).

The rating for the left leg nerve condition was reduced to 
noncompensable effective in February 1973 due to failure to 
report for VA examination.

The veteran was examined for VA compensation purposes in July 
1991 and he complained of numbness along the distribution of 
the peroneal nerve of the left leg, ankle, and foot.  He 
reported he had left ankle weakness and a tendency to drag 
his leg on ambulation.  He said he had difficulty with 
prolonged standing and ambulation, and even more difficulty 
with stair climbing.  On stance and gait evaluation, it was 
noted he favored his right lower extremity on standing.  When 
he ambulated, he had the tendency to have a high steppage 
gait and slightly dragged the left lower extremity.  It was 
noted he had some instability which was probably related to 
his cirrhosis of the liver (due to alcoholism).  He had 
definite difficulty with heel-toe walking.  On examination of 
the left leg, it was noted he had a surgical incisional scar 
over the upper portion of the leg along the fibula head which 
was about 5.5 inches long and neither painful nor tender.  
There was an absence of touch sensation about the upper end 
of the upper third of the leg down to the lateral aspect of 
the leg and ankle down to the dorsum of the foot to the 
interdigital web between the big toe and second toes (with a 
normal distribution of peroneal nerve injury with cutaneous 
sensory disturbance).  His muscle strength of the anterior 
tibia was "fair to fair -." Muscle strength of the peroneus 
lungus and peroneus brevis was "fair to fair -."  Muscle 
strength of the flexor hallucis longus might be graded as 
"fair to fair +."  Muscle strength of the flexor digitorum 
longus and the popliteus was fair.  He had adequate 
propulsion except for "fair to fair -" plantar flexion of 
the ankle.  He had adequate stability of the arches and good 
flexion extension of the toes of the left foot.  He had a 
tight Achilles tendon.  The ankle was held in at 0 degrees.  
He had no dorsiflexion from 0 degrees and plantar flexion was 
from 0 to 30 degrees.  Hindfoot inversion and eversion was 0 
to 2 degrees.  Forefoot adduction was 0 to 20 degrees; and 
eversion was 0 to 10 degrees with tightness of the plantar 
arches of left foot.  The diagnoses included a shrapnel wound 
of the left leg with residual diminished sensation along the 
lateral aspect of the left leg, weak dorsiflexion of the 
ankle and evertor, and tightness of the Achilles tendon.  
Muscle Groups XI and XII were graded as fair.  It was 
concluded he did have the tendency to drag his left foot with 
a high steppage gait; he had difficulty with prolonged 
standing (favoring the right side) and ambulation, and with 
stair climbing.  Another diagnosis was status post partial 
paralysis of the left deep and superficial peroneal nerve 
(due a shrapnel injury) with residual lack of sensation along 
the lateral aspect of the left leg and dorsum of the left 
foot down to the interdigital web of the big toe and second 
toes.  It was noted that he was prone to any burn and sensory 
disturbance. 

An August 1991 RO decision shows the left leg muscle injury 
continued to be rated 30 percent, and the left leg nerve 
condition was rated 20 percent.

A September 1995 VA peripheral nerves compensation 
examination shows that the veteran reported having numbness 
of the left leg since sustaining a shrapnel fragment wound in 
Vietnam.  (It was also noted that he had been a heavy drinker 
and may have peripheral neuropathy as a result of such.)  On 
examination, he had some decrease in pinprick sensation about 
the lateral aspect of the left calf, from the midcalf down to 
and including most of the lateral left foot, and across the 
toes.  He had a questionable slight decrease in pinprick 
sensation over the lateral right foot.  It was also noted 
that he had a mild left foot drop and walked with a slight 
limp on the left side.  He did not wear a brace.  He had some 
questionable slight weakness of the quadriceps on the left 
side, and definite weakness of the ankle musculature in 
dorsiflexion on the left side.  The diagnoses included 
peripheral neuropathy with traumatic damage to the left 
superficial peroneal nerve, and probable mild alcoholic 
neuropathy. 

A September 1995 VA muscles compensation examination report 
shows that the veteran reported that his weakness of the left 
leg had worsened over the past three years.  On objective 
examination, he had a limp and scars about the left leg.  He 
had a 5 inch by 1 1/4 inch scar on the anterolateral left calf 
just below the left knee which was brownish in color, neither 
depressed nor tender, and slightly depressed but without 
muscle involvement.  He also had a 4 1/2 inch by 1/2 inch scar on 
the posterior lateral left calf which was brownish in color, 
and neither depressed nor tender.  It was noted that 
peripheral neuropathy had been found on a special 
examination.  He had dropfoot of the left foot which appeared 
to be secondary to nerve damage rather than actual trauma to 
the muscles.  Both of his calves measured 16 inches in 
circumference at about 5 inches below the patella.  The 
diagnosis was possible involvement of the muscles of the left 
lateral calf in the scars (secondary to trauma) but no real 
significant problems.  

The veteran underwent a VA peripheral nerves examination in 
December 1996.  He complained of numbness of the outer aspect 
of the left calf down to the left foot and paresthesia of the 
lower legs and feet.  He also reported a history of footdrop, 
and said he walked with a limp to the left side.  He related 
he wore insoles in both shoes for stabilization of the feet.  
On objective evaluation, a sensory examination was normal.  
It was also noted he had decreased pinprick sensation on the 
lateral aspect of the left calf and left foot.  (He also had 
decreased pinprick sensation, temperature, and touch over 
both feet.)  It was noted he had a left footdrop and weakness 
on dorsiflexion of the left ankle.  He had weakness of the 
left ankle and foot on dorsiflexion.  Ankle jerk was 2+ on 
the left side and 4+ on the right side.  The diagnosis was 
mild peripheral neuropathy of both feet.  It was also noted 
he had superficial peroneal nerve damage of the left foot, a 
history of a muscle injury of the left lower leg (due to a 
shrapnel fragment wound from the land mine explosion), and a 
left footdrop with peroneal nerve damage of the left foot.

II.  Legal Analysis

The veteran's claims for increased ratings for left leg nerve 
and muscle disorders, resulting from a shrapnel wound, are 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claims.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence which is generally the most 
relevant to an increased rating claim, as the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

1.  Partial Paralysis of the Left Leg Deep and Superficial 
Peroneal Nerves

Severe incomplete paralysis of the musculocutaneous nerve 
(superficial peroneal), warrants a 20 percent evaluation.  
Complete paralysis of the musculocutaneous nerve, with 
eversion of foot weakened, warrants a 30 percent evaluation.  
38 C.F.R. § 4.124a, Code 8522.

Severe incomplete paralysis of the anterior tibial nerve 
(deep peroneal) warrants a 20 percent evaluation.  Complete 
paralysis of the anterior tibial nerve, with dorsal flexion 
of foot lost, warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.124a, Code 8523.

A review of the claims file shows that the veteran sustained 
shrapnel wounds to the lateral aspect of his left leg in a 
land mine explosion in 1968, during his Vietnam service.  He 
developed a partial palsy of the common peroneal nerve and 
superficial nerve distributions as a result of his shrapnel 
wounds.  More recent medical evidence shows that when his 
left leg was examined for VA compensation purposes in 1991, 
he complained of numbness along the peroneal nerve 
distribution.  On objective examination, it was noted that he 
had no dorsiflexion from 0 degrees.  The diagnosis was status 
post partial paralysis of the left deep and superficial 
peroneal nerve, with residual lack of sensation along the 
lateral aspect of the left leg and dorsum of the left foot.  
When he was examined in 1995, it was again noted he had some 
decrease in sensation about the left calf, foot, and toes.  
He had a mild footdrop.  The diagnoses included peripheral 
neuropathy with traumatic damage to the left superficial 
peroneal nerve.  The most recent medical evidence on file 
shows that a sensory examination was normal; however, it was 
also noted that he had decreased pinprick sensation over the 
left calf and foot.  The diagnosis was superficial peroneal 
nerve damage of the left foot.

The evidence shows that the veteran does not have complete 
paralysis of the deep or superficial peroneal nerves of the 
left leg, with either weakened foot eversion or lost dorsal 
flexion of the foot.  As such, there is no basis for an 
increased 30 percent rating under Codes 8522 and 8523.  
Rather, his paralysis of the deep and superficial peroneal 
nerves is only partial in nature and productive of some 
decreased sensation.  Even if the incomplete paralysis is 
characterized as severe in nature, such supports no more than 
the current 20 percent rating.  

As the preponderance of the evidence is against a rating 
higher than 20 percent for partial paralysis of the left leg 
deep and superficial peroneal nerves, the benefit-of-the-
doubt rule is inapplicable; and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

2.  Residuals of a Shrapnel Wound of the Left Leg Involving 
Injury
to Muscle Groups XI and XII

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of muscle disorders were 
revised.  The amendments went into effect on July 3, 1997.  

Under the old criteria, 38 C.F.R. § 4.73, Code 5311 provides 
for a maximum 30 percent rating when there is severe 
impairment of Muscle Group XI; moderately severe impairment 
is rated 20 percent.  The code notes that Muscle Group XI 
involves the posterior and lateral crural muscles, the 
muscles of the calf, including the (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) flexor hallucis longus; (5) flexor 
digitorum longus; and (6) popliteus.  These muscles involve 
functions of propulsion and plantar flexion of the foot, 
including: (1) stabilization of the arch (2, 3); flexion of 
the toes (4, 5); and flexion of the knee (6).

Under the new criteria, Code 5311 still provides for a 
maximum 30 percent rating when there is severe impairment of 
Muscle Group XI; moderately severe impairment is rated 20 
percent.  The revised code notes that this muscle group 
involves functions of propulsion and plantar flexion of the 
foot, including (1); stabilization of the arch (2, 3); 
flexion of the toes (4, 5); and flexion of the knee (6), as 
well as the posterior and lateral crural muscles, and muscles 
of the calf, including the (1) triceps surae (gastrocnemius 
and soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) the plantaris.  

Under the old criteria, Code 5312 provides for a maximum 30 
percent disability evaluation for severe damage to Muscle 
Group XII; moderately severe impairment is rated 20 percent.  
The code notes that this muscle group involves the anterior 
muscles of the leg (tibialis anterior, long extensors of 
toes, and peroneus tertius), with functions of dorsiflexion, 
extension of toes, and arch stabilization.  A 20 percent 
rating is provided for moderately severe impairment.  

Under the new criteria, Code 5312 still provides for a 
maximum 30 percent disability evaluation for severe 
impairment to Muscle Group XII; moderately severe impairment 
is rated 20 percent.  The code notes that this muscle group 
involves the anterior muscles of the leg (tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius), with the functions of dorsiflexion, 
extension of the toes, and arch stabilization.  

As the veteran's claim for an increased rating was pending 
when the regulations pertaining to muscle disorders were 
revised, he is entitled to the version of the law most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  However, the revisions to the rating codes do not 
contain any substantive changes as to percentage ratings to 
be assigned for injuries to Muscle Goups XI and XII.

As noted, the veteran sustained shrapnel wounds to the 
lateral aspect of the left leg from a land mine explosion in 
1968.  When his left leg was examined for VA compensation 
purposes in 1991, the function of Muscle Groups XI and XII 
was described as fair.  More recent medical evidence from 
1995 shows that the veteran's scar of the left calf was 
slightly depressed but was without muscle involvement.  Both 
calves were noted to be of equal size, thereby demonstrating 
no specific muscle atrophy of the left leg as a result of his 
inservice shrapnel injury.  When he was examined in 1996, it 
was merely noted that he had a history of a muscle injury.

Injuries of multiple muscles in the same anatomical region 
are not rated separately but the rating for the major muscle 
group involved may be elevated (e.g., from moderately severe 
to severe) based on the aggregate impairment.  38 C.F.R. 
§ 4.55.  Bearing in mind the factors to be considered under 
38 C.F.R. § 4.56, the recent evidence does not reflect even 
severe aggregate impairment of Muscle Groups XI and XII.  
However, the veteran's current 30 percent rating has been in 
effect for over 20 years and is protected from reduction.  
38 C.F.R. § 3.951.  Since the veteran is in receipt of a 30 
percent rating, the maximum available rating under the new 
and old versions of Codes 5311 and 5312, a higher schedular 
rating is not permitted.  Further, there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In any case, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Board also notes that, inasmuch as the the 
veteran has a 30 percent rating for the left leg muscle 
condition plus a 20 percent rating for the left leg nerve 
condition, which combine to 40 percent under the combined 
ratings table of 38 C.F.R. § 4.25, a higher rating would 
violate the amputation rule of 38 C.F.R. § 4.68.

As the preponderance of the evidence is against a rating 
higher than 30 percent for residuals of a shrapnel wound of 
the left leg involving injury to Muscle Groups XI and XII, 
the benefit-of-the-doubt rule is inapplicable; and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating for partial paralysis of the left leg 
deep and superficial peroneal nerves is denied.

An increased rating for residuals of a shrapnel wound of the 
left leg involving injury to Muscle Groups XI and XII, is 
denied. 


REMAND

Service Connection for Peripheral Neuropathy

The veteran claims service connection for generalized 
peripheral neuropathy (not just the already service-connected 
left leg nerve disorder).  His claim is well grounded (i.e., 
not inherently implausible) within the meaning of 38 U.S.C.A. 
§ 5107(a).  For reasons discussed below, the Board finds that 
further action is required by the RO in order to comply with 
its duty to assist him in developing evidence pertinent to 
his claim.  Id.; 38 C.F.R. §§ 3.103, 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case of a 
veteran who served in Vietnam, service incurrence for acute 
and subacute peripheral neuropathy will be presumed, as due 
to herbicide agent (e.g., Agent Orange) exposure in Vietnam, 
if the condition is manifest to a compensable degree within a 
year after last exposure in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6); 3.309(e).  

However, the appellant primarily contends that he has 
generalized peripheral neuropathy as the result of 
established service-connected conditions.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995) (secondary service connection by way 
of aggravation).
 
A review of the claims file shows numerous medical records 
which suggest a causal relationship between the veteran's 
alcoholism (which is service-connected as secondary to PTSD) 
and his peripheral neuropathy.  Most recently, in September 
1995, a VA examiner noted that the veteran had been a heavy 
drinker and may have some peripheral neuropathy as a result; 
the diagnosis was probable mild alcoholic neuropathy.  
Compensation is prohibited for disability due to alcohol or 
drug abuse, although service connection may be established 
for certain other VA benefits.  38 U.S.C.A. § 1110; 
VAOPGCPREC 2-97, 2-98; Barela v. West, 11 Vet. App. 280 
(1998).  Although it appears the veteran is seeking service 
connection for compensation purposes, his representative 
requests that service connection be determined for other 
purposes as well.  

Given the evidence suggesting that the veteran has peripheral 
neuropathy and that such may have been caused by service-
connected alcoholism, the Board finds that another VA 
examination is warranted to determine the nature and etiology 
of any peripheral neuropathy.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  An effort should also be made to obtain 
additional relevant medical records.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Increased Rating for PTSD with Alcoholism

The veteran's claim for an increase in the 50 percent rating 
for PTSD with alcoholism is well grounded, meaning plausible, 
and the file shows there is a further VA duty to assist in 
developing the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159; Murphy, supra.

In March 1994, the RO granted service connection and a 50 
percent rating for PTSD "with alcoholism."  While 
alcoholism is service connected, increased compensation based 
on alcoholism is prohibited.  Barela, supra; VAOPGCPREC 2-98.

It should be noted that there is little recent medical 
evidence on file reflecting the current severity of the 
veteran's PTSD with alcoholism.  The last VA compensation 
examination for this condition was in September 1995, over 
three years ago, and the veteran asserts the condition has 
worsened.  In the judgment of the Board, a current 
compensation examination is warranted.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Pursuant to the VA's duty to assist, 
any recent treatment records regarding the condition should 
also be secured.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have examined or 
treated him for peripheral neuropathy and 
psychiatric problems since 1995.  The RO 
should then obtain the related medical 
records.  38 C.F.R. § 3.159. 

2.  The veteran should undergo a VA 
peripheral nerve examination to determine 
the nature and etiology of any peripheral 
neuropathy.  The claims folder should be 
provided to and reviewed by the doctor.  
Based on clinical findings, historical 
records, and medical principles, the 
doctor should provide a medical opinion, 
with full rationale, as to the etiology 
of any peripheral neuropathy, including 
whether it was caused or worsened by 
service-connected alcoholism and/or 
service connected residuals of a fragment 
wound of the left leg. 

3.  The RO should have the veteran 
undergo a VA psychiatric examination to 
determine the severity of his PTSD with 
alcoholism.  The claims folder should be 
provided to and reviewed by the examiner.  
All psychiatric signs and symptoms due to 
PTSD should be reported separately from 
signs and symptoms due to other 
conditions including alcoholism.  The 
doctor should assess the degree of 
occupational and social impairment from 
PTSD alone, to the exclusion of other 
conditions including alcoholism.

4.  The RO should then review the claims 
for service connection for peripheral 
neuropathy and for an increased rating 
for PTSD with alcoholism.  The bar to 
compensation, but not certain other VA 
benefits, based on alcoholism, should be 
noted.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

